Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on 01/18/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent Nos. 8,945,233 & 10,195,037 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Based on the most recent set of claims filed in the after final on 01/18/22 (entered), Claims 151, 153, 155, 157, 159-160, 162, 164, 166 & 168 are allowed.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In Claim 151 at Line 17, a comma and the word --and-- has been added after the word “joint”.
In Claim 153 at Line 11, the limitation “the hip region or the pelvic bone region” has been replaced with the limitation --the hip joint--.
In Claim 157 at Line 3, the word “of” has been deleted and the word --the-- has been added after the word “in”.
In Claim 157 at Lines 10-11, the limitation “a hip region or a pelvic bone region” has been replaced with the limitation --the hip joint--.
Claim 159 has been amended as follows:
“159. (Currently Amended) The method according to claim 151, wherein the step of introducing a prosthesis the prosthesis through the hole in the pelvic bone and into the hip joint, to fixate an artificial hip joint surface, or a part of an artificial hip joint surface, to the pelvic bone or the femoral bone, and to place or fixate fixation elements to the pelvic bone or a prosthetic part in [[a]]the hip joint 
In Claim 160 at Line 22, a comma and the word --and-- has been added after the word “joint”.
In Claim 162 at Lines 2-3, the limitation “the hip region or the pelvic bone region” has been replaced with the limitation --the hip joint--.
In Claim 162 at Line 6, the word --the-- has been added before the word “hole”.
In Claim 164 at Line 6, the word --the-- has been added before the word “hole”.
In Claim 166 at Line 5, the word --the-- has been added before the word “hole”.
Claim 168 has been amended as follows:
“168. (Currently Amended) The method according to claim 160, wherein the step of introducing a prosthesis the hole in the pelvic bone on the opposite side of the acetabulum of said human patient, wherein the surgical instrument is further adapted to introduce [[a]] the prosthesis through the hole in the pelvic bone and into the hip joint, to fixate an artificial hip joint surface, or a part of an artificial hip joint surface, to the pelvic bone or the femoral bone, and to place or fixate fixation elements to the pelvic bone or a prosthetic part in the hip joint”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA WEISS whose telephone number is (571) 270-5597.  The examiner can normally be reached Monday through Friday, 8:00 am to please contact the examiner’s supervisor, KEVIN T. TRUONG, at 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JESSICA WEISS/Primary Examiner, Art Unit 3775